Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 1 of 12                 PageID 37




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


BOBBY R. DAMRON,                              )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-1239-JDT-cgc
                                              )
HARDEMAN COUNTY                               )
CORRECTIONAL FACILITY, ET AL.,                )
                                              )
       Defendants.                            )
                                              )


                       ORDER TO MODIFY THE DOCKET,
           DISMISSING COMPLAINT, AND GRANTING LEAVE TO AMEND


       On October 22, 2020, Plaintiff Bobby R. Damron, a Tennessee Department of

Correction (TDOC) inmate who is incarcerated at the Hardeman County Correctional

Facility (HCCF) in Whiteville, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983. (ECF No. 1.) After Plaintiff filed the required documentation, the Court

granted leave to proceed in forma pauperis and assessed the civil filing fee pursuant to the

Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) The Clerk

shall record the Defendants as the HCCF; the HCCF Warden, Hilton Hall, Jr.;1 Assistant



       1
         The complaint identifies Warden Hall only by his last name, but the Tennessee
Department of Correction website provides his full name. See www.tn.gov/correction/sp/state-
prison-list/hardeman-county-correctional-facility.html. The Clerk is directed to MODIFY the
docket to include Defendant Hall’s full name.
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 2 of 12                      PageID 38




Warden First Name Unknown (FNU) Dodds; Assistant Warden FNU Owens; Chief of Unit

Managers FNU Huggins; TDOC Contract Monitor FNU Yeager; and Case Manager FNU

Lanier. (See ECF No. 1 at PageID 1, 6.) Damron also attempts to sue “All Staff HCCF”

and “Unit JC Managements” but does not identify any other HCCF employees by name.

(See id. at PageID 1.)

       Damron’s complaint is difficult to understand because it is somewhat incoherent

and more in the nature of a rant than an organized complaint. Damron alleges he was

robbed by other HCCF inmates in JC pod, who are repeatedly referred to in the complaint

as “gangbangers,” “scum inmates,” “scum inmates–soboxin ICE,” and “scum soboxin ICE

crazed inmates.”2 The inmates allegedly stole Damron’s personal property, his computer

data,3 identity, address, personal mail, and “contacts with my outside family.” (Id. at

PageID 5.) He states the inmates “robbed my contacts to where I could not send a letter

out or could not get a letter comming [sic] in.” (Id.) Damron further alleges Defendant

Lanier “let inmates in JC pod” rob his computer data by giving the inmates his “personal

print out sheets.” (Id. at PageID 6.) He states the inmates have threatened his life and are

“trying to do away with me that’s attempt to murder me.” (Id. at PageID 7, 8.) One inmate



       2
          The Court surmises that “soboxin” may be a reference to suboxone, which is used to
treat opioid addiction. See www.suboxone.com. Damron’s use of “ICE” is likely a reference to
“crystal meth,” a potent form of methamphetamine. See www.webmd.com/mental-
health/addiction/crystal-meth-what-you-should-know#1.
       3
         The computer data Damron alleges was stolen includes “parole[,] commissary trust
funds[,] phone . . . time sheets – print out sheets – classification,]” (ECF No. 1 at PageID 7), as
well as his “medical.” (Id. at PageID 9, 13.) Damron does not, however, explain what he means
when he says he was “robbed” of time sheets, parole, classification, and medical.

                                                 2
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 3 of 12                PageID 39




in particular allegedly stole Damron’s social security debit card. (Id. at PageID 8.) Damron

repeatedly states “soboxin and ICE needs to be stopped” at the HCCF. Though he alleges

he has notified numerous individuals about the problems he has experienced at the prison,

nothing has been done. Damron seeks release from prison and $30 million in damages.

(Id. at PageID 15.)

       In a document received by the Clerk on November 17, 2020, Damron repeats some

of the allegations in his complaint. (ECF No. 6.) He then alleges that on three occasions

in October and November 2020, unidentified “staff” let other inmates into his cell while he

was out. (Id. at PageID 34.) The inmates “sprayed my cell down” with “something[,] urine

and acid – burned my face 3 times.” (Id.) Damron went to medical because he was in pain

but alleges “they did nothing but g[i]ve me a packet of grease.” (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

                                             3
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 4 of 12                PageID 40




whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Damron filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .



                                             4
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 5 of 12                   PageID 41




To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       To the extent Damron asserts any claims against the TDOC Contract Monitor,

Yeager, in his official capacity, the claims must be treated as claims against his employer,

TDOC. Claims against the TDOC are, in turn, treated as claims against the State of

Tennessee itself. However, Damron cannot state a valid claim against the State of

Tennessee. The Eleventh Amendment to the United States Constitution provides that

“[t]he Judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

The Eleventh Amendment has been construed to prohibit citizens from suing their own

states in federal court. Welch v. Tex. Dep't of Highways & Pub. Transp., 483 U.S. 468,

472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see

also Va. Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 253-54 (2011) (“A

State may waive its sovereign immunity at its pleasure, and in some circumstances

Congress may abrogate it by appropriate legislation. But absent waiver or valid abrogation,

federal courts may not entertain a private person’s suit against a State.” (citations omitted)).

Tennessee has not waived its sovereign immunity and therefore may not be sued for

damages. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a person within



                                               5
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 6 of 12                  PageID 42




the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535

U.S. 613, 617 (2002); Will, 491 U.S. at 71.

       Similarly, any official capacity claims against the HCCF Defendants are treated as

claims against their employer, CoreCivic, a private company which manages the HCCF.4

“A private corporation that performs the traditional state function of operating a prison acts

under color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748

(6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)).

The Sixth Circuit has applied the standards for assessing municipal liability to claims

against private corporations that operate prisons or provide medical care or food services

to prisoners. Id. at 748-49; Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26

F. App’x 386, 388 (6th Cir. 2001); see also Eads v. State of Tenn., No. 1:18-cv-00042,

2018 WL 4283030, at *9 (M.D. Tenn. Sept. 7, 2018). To prevail on a § 1983 claim against

CoreCivic, Damron “must show that a policy or well-settled custom of the company was

the ‘moving force’ behind the alleged deprivation” of his rights. Braswell v. Corr. Corp.

of Am., 419 F. App’x 622, 627 (6th Cir. 2011). Damron does not, however, allege the

HCCF Defendants’ actions were taken pursuant to a policy or custom of CoreCivic which

was the “moving force” behind any violation of his constitutional rights.




       4
          See www.tn.gov/correction/sp/state-prison-list/hardeman-county-correctional-
facility.html (Hardeman County Correctional Facility is owned by the Hardeman County
Correctional Facilities Corporation, which contracts with CoreCivic for management of the
prison.”).

                                              6
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 7 of 12                 PageID 43




       As to Damron’s individual capacity claims, he does not allege that Defendants Hall,

Dodds, Owens, Huggins, or Yeager engaged in any personal wrongdoing. He appears

merely to allege they are responsible for what occurs at the HCCF because of their

supervisory positions. Under § 1983, “[g]overnment officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”

Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.

1984). Thus, “a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific incident
       of misconduct or in some other way directly participated in it. At a minimum,
       a § 1983 plaintiff must show that a supervisory official at least implicitly
       authorized, approved or knowingly acquiesced in the unconstitutional
       conduct of the offending subordinates.

Bellamy, 729 F.2d at 421 (citation omitted). A supervisory official, who is aware of the

unconstitutional conduct of his subordinates but fails to act, generally cannot be held liable

in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008);

Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28

(6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the [constitutional]

violation.”). The complaint in this case does not allege that Defendants Hall, Dodds,

Owens, Huggins, or Yeager, through their own actions, violated Damron’s rights.

                                              7
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 8 of 12                PageID 44




       Any claim that Damron was physically harmed by the Defendants’ actions would

arise under the Eighth Amendment, which prohibits cruel and unusual punishments. See

generally Wilson v. Seiter, 501 U.S. 294 (1991). This proscription on cruel and unusual

punishment encompasses an inmate’s right to personal safety. Stewart v. Love, 796 F.2d

43, 44 (6th Cir. 1982). However, except for the allegation that Damron’s face was burned

after inmates were allowed to enter his cell and spray it with a substance, Damron has

provided no details of any incident that caused him actual harm.

       It is unclear whether Damron’s November 17 document is an attempt to assert a

claim for lack of adequate medical care, which also arises under the Cruel and Unusual

Punishments Clause of the Eighth Amendment. Johnson v. Karnes, 398 F.3d 868, 873-74

(6th Cir. 2005).

       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective component, a

prisoner must show that he “is incarcerated under conditions posing a substantial risk of

serious harm,” Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803,

812 (6th Cir. 2005), or that he has been deprived of the “minimal civilized measure of life’s

necessities,” Wilson, 501 U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)); see also Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

       The subjective component of an Eighth Amendment violation requires a prisoner to

demonstrate that the official acted with the requisite intent, that is, that he had a

“sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S.

at 297, 302-03. The plaintiff must show that the prison officials acted with “deliberate

                                             8
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 9 of 12               PageID 45




indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer, 511

U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509 U.S. 25, 32 (1993).

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.”

Farmer, 511 U.S. at 835. Thus, “the prison official must know[] of and disregard[] an

excessive risk to inmate health or safety.” Id. at 837-38.

       As stated, Damron did not identify the HCCF “staff” who allegedly allowed other

inmates into his cell to spray it. Nor has he identified any medical provider who failed to

provide him with medical care, stating only that “they” did nothing but give him “a packet

of grease.” Thus even if Damron’s sparse allegations stated a claim for failure to protect

him and/or for lack of medical care, service of process cannot be made on unidentified

parties, and the filing of a complaint against such unknown defendants does not toll the

running of the statute of limitation. See Wiggins v. Kimberly-Clark Corp., 641 F. App’x

545, 548-49 (6th Cir. 2016) (“The Sixth Circuit treats naming a specific individual in place

of a John Doe as joinder of a new party.” (citing Cox v. Treadway, 75 F.3d 230, 240 (6th

Cir. 1996))).

       To the extent Damron is asserting Defendant Lanier was responsible for other

inmates stealing his money and other personal property, the claim arises under the Due

Process Clause of the Fourteenth Amendment. However, even if the taking of Damron’s

property can be attributed to Lanier’s actions, deprivation of property does not state an

actionable claim under § 1983 if adequate state remedies are available to redress the

deprivation. See, e.g., Parratt v. Taylor, 451 U.S. 527 (1981), partially overruled on other

grounds by Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Smith v. Rose, 760 F.2d 102,

                                             9
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 10 of 12                 PageID 46




106 (6th Cir. 1985). This is true even if the property is taken intentionally. Hudson v.

Palmer, 468 U.S. 517, 533 (1984). In order to state a procedural due process claim, “the

plaintiff thus must plead that his available state remedies are inadequate to redress the

wrong.” Trusty v. Centurion Health Servs., No. 19-5872, 2020 WL 548225, * 2-3 (6th Cir.

Jan. 7, 2020). Damron has not alleged that any state remedy, such as filing suit in state

court to recover his property, was inadequate.

      With regard to the allegation that Defendant Lanier gave Damron’s “print out

sheets” to other inmates, presumably referring to his personal information, Damron does

not specify the constitutional right Lanier allegedly violated. If he is alleging Lanier

violated a right to privacy, he has no claim. As another district court in this circuit has

explained:

              The Sixth Circuit “has recognized an informational-privacy interest
       of constitutional dimension in only two instances: (1) where the release of
       personal information could lead to bodily harm, and (2) where the
       information released was of a sexual, personal, and humiliating nature.”
       Wiles v. Ascom Transp. System, Inc., 478 F. App’x 283, 295 (6th Cir. 2012)
       (quoting Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008) (citations
       omitted)). Applying this standard, it has held that a county clerk’s public
       disclosure of a person’s social security number on a website did not establish
       a violation of rights protected by the Constitution. Lambert, 517 F.3d at 436,
       442-46. See also Barber v. Overton, 496 F.3d 449, 455-57 (6th Cir.2007)
       (release of prison guards’ birth dates and social security numbers did not rise
       to level of constitutional violation); Cutshall v. Sundquist, 193 F.3d 466, 481
       (6th Cir. 1999) (“the Constitution does not provide Cutshall with a right to
       keep his registry information private.”).

               In Lambert, the Sixth Circuit explained that, while “as a policy matter,
       the Clerk’s decision to provide unfettered internet access to people’s Social
       Security numbers was unwise . . . to constitutionalize a harm of the type [the
       plaintiff] has suffered would be to open a Pandora’s box of claims under 42
       U.S.C. § 1983, a step we are unwilling to take.” Lambert, 517 F.3d at 445.
       Thus, as in Lambert, Shelton’s allegation that his identifying information has

                                             10
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 11 of 12                 PageID 47




       been released does not state a claim for violation of rights protected under
       the Fourteenth Amendment for which he may pursue a claim under 42 U.S.C.
       § 1983. Id. at 436.

Shelton v. Price, No. 2:2-114-DCR, 2020 WL 4606880, at *2-*3 (E.D. Ky. Aug. 11, 2020)

(dismissing prisoner’s claim based on allegation that his birthdate and social security

number were released in a public court filing). Here, Damron states his life is in danger

from the other inmates, but his rambling and repetitive complaint does not clearly explain

how that threat of harm was caused by Lanier’s alleged release of his personal information.

       For all of the foregoing reasons, Damron’s complaint is subject to dismissal for

failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds Damron should be given an opportunity to file an amended complaint.

       In conclusion, the Court DISMISSES Damron’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and



                                              11
Case 1:20-cv-01239-JDT-cgc Document 7 Filed 01/27/21 Page 12 of 12                 PageID 48




1915A(b)(1). However, Damron is GRANTED leave to file an amended complaint. Any

amendment must be filed within 21 days, on or before February 17, 2021.

       Damron is advised that an amended complaint will replace the original complaint

and must be complete in itself without reference to the prior pleadings. The amended

complaint must be signed, must adequately identify all Defendants sued, and must allege

sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be

attached to the amendment. Each claim for relief must be stated in a separate count and

must identify each Defendant sued in that count. If Damron fails to file an amended

complaint within the time specified, the Court will dismiss the case in its entirety, assess a

strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             12
